NOT FOR PUBLICATION

                         UNITED STATES COURT OF APPEALS                      FILED
                                 FOR THE NINTH CIRCUIT                        JAN 24 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

   UNITED STATES OF AMERICA,                        Nos. 13-10062
                                                         13-10296
                   Plaintiff - Appellee,
                                                    D.C. Nos. 2:10-cr-00278-HDM
     v.                                                       2:12-cr-00412-LDG

   LUIS JIMENEZ-CALVO, a.k.a. Roberto
   Moreno-Garcia, a.k.a. Gustavo Moreno-            MEMORANDUM*
   Martinez, a.k.a. Israel Moreno-Torres,

                   Defendant - Appellant.



                        Appeals from the United States District Court
                                 for the District of Nevada
                       Howard D. McKibben, District Judge, Presiding
                         Lloyd D. George, District Judge, Presiding

                                Submitted January 21, 2014**

Before:         CANBY, SILVERMAN, and PAEZ, Circuit Judges.

          In these consolidated appeals, Luis Jimenez-Calvo appeals from the 30-

  month sentence imposed following his guilty-plea conviction for being a deported

           *
               This disposition is not appropriate for publication and is not precedent
  except as provided by 9th Cir. R. 36-3.
           **
               The panel unanimously concludes this case is suitable for decision
  without oral argument. See Fed. R. App. P. 34(a)(2).
alien found unlawfully in the United States, in violation of 8 U.S.C. § 1326; and

the consecutive 18-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Jimenez-Calvo contends that the aggregate sentence is substantively

unreasonable because the district court failed to take proper account of his

individual circumstances. He further argues that the sentences should not have

been ordered to run consecutively because they are predicated on the same

conduct. We disagree. The Guidelines contemplate that revocation sentences are

to run consecutively to sentences for new offenses, see U.S.S.G. § 7B1.3(f), and

the sentences are substantively reasonable in light of the totality of the

circumstances and the sentencing factors set forth in 18 U.S.C. §§ 3553(a) and

3583(e), including Jimenez-Calvo’s multiple prior deportations, his failure to be

deterred, and the need for protection of the public. See Gall v. United States, 552
U.S. 38, 51 (2007); United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007)

(when a defendant violates supervised release by committing same offense for

which he was placed on supervised release, the breach of trust is more significant

and “greater sanctions may be required to deter future criminal activity”).

      AFFIRMED.

                                                                       13-10062 & 13-10296


                                           2